Exhibit 10.2

ASSIGNMENT OF LOAN SALE AGREEMENT

THIS ASSIGNMENT OF LOAN SALE AGREEMENT (this “Assignment”) is made this 28th day
of June, 2011, between TNP ACQUISITIONS, LLC, a Delaware limited liability
company (the “Assignor”); and TNP SRT CONSTITUTION TRAIL, LLC, a Delaware
limited liability company (“Assignee”).

W I T N E S S E T H:

THAT for and in consideration of the sum of ten dollars ($10.00) cash in hand
paid and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Assignor does hereby transfer and assign to
Assignee all of Assignor’s rights, title, and interest in, to, and under that
certain Loan Sale Agreement, dated June 21, 2011, as amended (the “Agreement”),
M&I Marshall & Ilsley Bank, a Wisconsin state-chartered bank, as Seller, and TNP
Acquisitions, LLC, a Delaware limited liability company, as Buyer, in connection
with the acquisition of the loan described therein (the “Loan”), which Loan is
more particularly described in the Agreement.

Assignee, as evidenced by its signature hereto, agrees to assume and perform the
obligations of Assignor under the Agreement.

[SIGNATURES FOLLOW]

 

1



--------------------------------------------------------------------------------

WITNESS the following signatures:

 

ASSIGNOR:    

TNP ACQUISITIONS, LLC, a

Delaware limited liability company

      By:   /s/ Stephen Corea       Name:   Stephen Corea       Its:   SVP
Acquisitions ASSIGNEE:    

TNP SRT CONSTITUTION TRAIL, LLC, a

Delaware limited liability company

      By:  

TNP Strategic Retail Operating Partnership, L.P., a

Delaware limited partnership

its Sole Member

        By:  

TNP Strategic Retail Trust, Inc., a

Delaware corporation

its general Partner

          By:   /s/ Stephen Corea           Name:   Stephen Corea           Its:
  SVP Acquisitions

 

2